Exhibit 10.4

 

 

LOGO [g783249page_001.jpg]

EXECUTION VERSION

 

  September 4, 2014 To:   Huron Consulting Group Inc.   550 West Van Buren
Street   Chicago, IL 60607   Attn:    Mark Hussey   Telephone: (312) 583-8740  
Facsimile: (312) 583-8752 From:   Bank of America, N.A.   c/o Merrill Lynch,
Pierce, Fenner & Smith Incorporated   One Bryant Park   New York, NY 10036  
Attn: Peter Tucker, Assistant General Counsel   Telephone: 646-855-5821  
Facsimile: 646-822-5633 Re:   Base Issuer Warrant Transaction   (Transaction
Reference Number: 148518080)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Huron Consulting Group Inc. (“Issuer”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation and the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold
Amount” of USD 30.0 million and to Dealer with a “Threshold Amount” of 3% of the
stockholders’ equity of Dealer’s ultimate parent company, in each case, as if
(x) the phrase “, or becoming capable at such time of being declared,” were
deleted from Section 5(a)(vi)(1) of the Agreement, (y) the term “Specified
Indebtedness” had the meaning specified in Section 14 of the Agreement, except
that such term did not include obligations in respect of deposits received in
the ordinary course of a party’s banking business and (z) the following language
shall be added to the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay”). For the avoidance of doubt, the Transaction shall be the only transaction
under the Agreement.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

   September 4, 2014

Effective Date:

   September 10, 2014, or such other date as agreed between the parties, subject
to Section 8(n) below

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The common stock of Issuer, par value USD 0.01 per share (Ticker Symbol:
“HURN”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   As provided in Annex A to this Confirmation.    Notwithstanding anything to
the contrary in the Agreement, this Confirmation or the Equity Definitions, in
no event shall the Strike Price be subject to adjustment to the extent that,
after giving effect to such adjustment, the Strike Price would be less than USD
62.65, except for any adjustment pursuant to the terms of this Confirmation and
the Equity Definitions in connection with stock splits or similar changes to
Issuer’s capitalization.

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   The Effective Date

Exchange:

   NASDAQ Global Select Market

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

 

- 2 -



--------------------------------------------------------------------------------

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” means June 11, 2020. Notwithstanding the foregoing and anything
to the contrary in the Equity Definitions, if a Market Disruption Event occurs
on any Expiration Date, the Calculation Agent, acting commercially reasonably,
may determine that such Expiration Date is a Disrupted Day only in part, in
which case (i) the Calculation Agent shall make commercially reasonable
adjustments to the Number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the second preceding sentence as the
Expiration Date for the remaining Warrants for such Component, and (ii) the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on transactions in the Shares on such Disrupted Day taking into account the
nature and duration of such Market Disruption Event on such day. Any Scheduled
Trading Day on which, as of the date hereof, the Exchange is scheduled to close
prior to its normal close of trading shall be deemed not to be a Scheduled
Trading Day; if a closure of the Exchange prior to its normal close of trading
on any Scheduled Trading Day is scheduled following the date hereof, but prior
to the open of the regular trading session of the Exchange on such day, then
such Scheduled Trading Day shall be deemed to be a Disrupted Day in full.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring in respect of an Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.” Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 

- 3 -



--------------------------------------------------------------------------------

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion, based on advice of
counsel, determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures applicable to
Dealer and the Transaction (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer in good
faith in relation to such requirements), for Dealer to refrain from or decrease
any market activity in connection with the Transaction. Dealer shall notify
Issuer as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Issuer. Settlement Terms:   

In respect of any Component:

  

Settlement Currency:

   USD

Net Share Settlement:

   On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.

Number of Shares to be

Delivered:

   In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess, if any, of the VWAP Price on the Valuation
Date occurring in respect of such Exercise Date over the Strike Price divided by
(B) such VWAP Price.    The Number of Shares to be Delivered shall be delivered
by Issuer to Dealer no later than noon (local time in New York City) on the
relevant Settlement Date.

VWAP Price:

   For any Valuation Date, the dollar volume weighted average price per Share
for such Valuation Date based on transactions executed during such Valuation
Date, as reported on Bloomberg Page “HURN <Equity> AQR” (or any successor
thereto) or, in the event such price is not so reported on such Valuation Date
for any reason or is manifestly incorrect, as reasonably determined by the
Calculation Agent using a volume weighted method.

 

- 4 -



--------------------------------------------------------------------------------

Other Applicable Provisions:

   The provisions of Sections 1.27, 9.1(c), 9.8, 9.9, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares) and 9.12 and 10.5 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction. Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment

Extraordinary Dividend:

   Any Dividend that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder.

Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions). Extraordinary Events:   

Consequences of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 8(l) of this Confirmation, Dealer may elect
whether the provisions of Section 12.2 of the Equity Definitions or Section 8(l)
of this Confirmation will apply.

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment.

(b)    Share-for-Other:

   Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

(c)    Share-for-Combined:

   Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

Tender Offer:

   Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “25.0%”; and provided further that if an event
occurs that constitutes both a Tender Offer under Section 12.1(d) of the Equity
Definitions and an Additional Termination Event under Section 8(l) of this
Confirmation, Dealer may elect whether the provisions of Section 12.3 of the
Equity Definitions or Section 8(l) of this Confirmation will apply.

 

- 5 -



--------------------------------------------------------------------------------

Consequences of Tender Offers:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment.

(b)    Share-for-Other:

   Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

(c)    Share-for-Combined:

   Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

Modified Calculation Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Dealer, the Issuer of the Affected Shares and the entity that will
be the Issuer of the New Shares shall, prior to the Merger Date, have entered
into such documentation containing representations, warranties and agreements
relating to securities law and other issues as requested by Dealer that Dealer
has determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer in good faith in relation to such
requirements), and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “date of such Announcement Event”. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer, (y) any
acquisition by Issuer or any of its subsidiaries where the aggregate
consideration exceeds 30.0% of the market capitalization of Issuer as of the

 

- 6 -



--------------------------------------------------------------------------------

   date of such announcement (an “Acquisition Transaction”) or (z) the intention
to enter into a Merger Event or Tender Offer or an Acquisition Transaction, (ii)
the public announcement by Issuer of an intention to solicit or enter into, or
to explore strategic alternatives or other similar undertaking that may include,
a Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a withdrawal, discontinuation,
termination or other change to a transaction or intention that is the subject of
an announcement of the type described in clause (i) or (ii) of this sentence, as
determined, in each case, by the Calculation Agent. For purposes of this
definition of “Announcement Event,” the remainder of the definition of “Merger
Event” in Section 12.1(b) of the Equity Definitions following the definition of
“Reverse Merger” therein shall be disregarded.

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and (b)
the phrase “and (iii) issued by a corporation organized under the laws of the
United States, any State thereof or the District of Columbia” shall be inserted
immediately prior to the period.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, any tax law or the adoption or promulgation of new
regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof, (iv)
by immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.

 

- 7 -



--------------------------------------------------------------------------------

(b)    Failure to Deliver:

   Not Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and    (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

(e)    Increased Cost of Hedging:

   Applicable; provided that the Hedging Party shall use commercially reasonable
efforts to avoid an Increased Cost of Hedging on terms reasonably acceptable to
the Hedging Party (it being understood that such party need not take any action
that does not meet the Avoidance Criteria).    “Avoidance Criteria” means, with
respect to an action, as determined by the Calculation Agent in good faith, that
(i) such action is legal and complies with all applicable regulations, rules
(including by self-regulatory organizations) and policies, (ii) if such party is
to establish one or more alternative Hedge Positions, there is sufficient
liquidity in those alternative Hedge Positions available for that Hedging Party
to hedge, (iii) by taking such action, there would not be a material risk that
such Hedging Party would incur, any one or more of an increased performance
cost, increased hedging cost or increased capital charges, (iv) such action is
known to such Hedging Party or market participants generally and (v) such action
would not require such Hedging Party to incur a material administrative or
operational burden.

(f)     Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   As provided in Annex A to this Confirmation.

(g)    Increased Cost of Stock Borrow:

   Applicable; provided that the Hedging Party shall use commercially reasonable
efforts to avoid an Increased Cost of Stock Borrow on terms reasonably
acceptable to the Hedging Party (it being understood that such party need not
take any action that does not meet the Avoidance Criteria).

Initial Stock Loan Rate:

   As provided in Annex A to this Confirmation.

Hedging Party:

   Dealer for all applicable Potential Adjustment Events and Extraordinary
Events

 

- 8 -



--------------------------------------------------------------------------------

Determining Party:    Dealer for all applicable Extraordinary Events; provided
that all calculations and adjustments by the Determining Party shall be made in
good faith and in a commercially reasonable manner. Non-Reliance:    Applicable
Agreements and Acknowledgments Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable

 

3. Calculation Agent:    Dealer, subject to the following:    The Calculation
Agent is Dealer, whose judgments, determinations and calculations as Calculation
Agent shall be made in good faith and in a commercially reasonable manner.
Following any determination or calculation by the Calculation Agent hereunder,
upon a written request by Issuer, the Calculation Agent shall promptly (but in
any event within five Scheduled Trading Days) provide to Issuer by email to the
email address provided by Issuer in such request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential data or information or any proprietary or
confidential models used by it for such determination or calculation. 4. Account
Details:   

 

Dealer Payment Instructions:

   Bank of America, N.A.    New York, NY    SWIFT: BOFAUS3N    Bank Routing:
026-009-593    Account Name: Bank of America    Account No. : 0012334-61892

Issuer Payment Instructions:

   Bank Name: Bank of America    135 S. LaSalle Street    Chicago, IL. 60603   
Account Name: Huron Consulting Group Inc.    Account #: 5800-987447    Routing
#: 026009593 (for Wires)    Routing #: 071000039 (for ACHs)

5. Offices:

The Office of Dealer for the Transaction is: New York

The Office of Issuer for the Transaction is: Not applicable

 

- 9 -



--------------------------------------------------------------------------------

6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Issuer:

 

  To: Huron Consulting Group Inc.

       550 West Van Buren Street

       Chicago, IL 60607

  Attn: Mark Hussey

  Telephone: (312) 583-8740

  Facsimile: (312) 583-8752

 

  (b) Address for notices or communications to Dealer:

 

  To: Bank of America, N.A.

       c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

       One Bryant Park

       New York, NY 10036

  Attn: Peter Tucker, Assistant General Counsel

  Telephone: 646-855-5821

  Facsimile: 646-822-5633

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) Issuer is not aware of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) On or prior to the Trade Date, Issuer shall deliver to Dealer a resolution
of Issuer’s board of directors or any duly authorized committee thereof
authorizing the Transaction and such other certificate or certificates as Dealer
shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of the Trade Date among Issuer and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities LLC as representatives of the
Initial Purchasers party thereto are true and correct and are hereby deemed to
be repeated to Dealer as if set forth herein.

 

- 10 -



--------------------------------------------------------------------------------

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(x) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for, Shares will not
be subject to a “restricted period,” as such term is defined in Regulation M
under the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Settlement Period, as applicable.

(xi) On each day during the Settlement Period, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
such restrictions will not apply to the following: (A) purchases of Shares
pursuant to exercises of stock options granted to former or current employees,
officers, directors, independent contractors or other affiliates of Issuer,
including the withholding and/or purchase of Shares from holders of such options
to satisfy payment of the option exercise price and/or to satisfy tax
withholding requirements in connection with the exercise of such options;
(B) purchases of Shares from holders of performance shares or units or
restricted shares or units to satisfy tax withholding requirements in connection
with vesting; or (C) purchases of Shares effected by or for a plan by an agent
that satisfy the requirements of Rule 10b-18(a)(13)(ii).

(xii) On the Trade Date and at all times until termination or earlier expiration
of the Transaction, (A) a number of Shares equal to the Capped Number have been
reserved for issuance by all required corporate action of Issuer, (B) the Shares
issuable upon exercise of the Warrants (the “Warrant Shares”) have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable and (C) the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(xiii) To Issuer’s knowledge, based on due inquiry, no state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xiv) Issuer (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(xv) Without limiting the generality of Section 3(a) of the Agreement, neither
the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Issuer hereunder will conflict with or result in a
breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Issuer, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or the
Amended and Restated Credit Agreement, dated as of April 14, 2011, among, inter
alia, Issuer as borrower and Bank of America, N.A. as administrative agent and
collateral agent (as amended, supplemented or otherwise modified) or any other
agreement or instrument filed as an exhibit to Issuer’s Annual Report on Form
10-K for the year ended December 31, 2013, as updated by any subsequent filings,
to which Issuer or any of its subsidiaries is a party or by which Issuer or any
of its subsidiaries is bound or to which Issuer or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

- 11 -



--------------------------------------------------------------------------------

(xvi) Issuer understands, acknowledges and agrees that: (A) at any time during
the term of the Transaction, Dealer and its affiliates may buy or sell Shares or
other securities or buy or sell options or futures contracts or enter into swaps
or other derivative securities in order to adjust its hedge position with
respect to the Transaction; (B) Dealer and its affiliates also may be active in
the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Issuer shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the relevant
prices with respect to the Shares referred to herein; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the relevant prices with
respect to the shares referred to herein, each in a manner that may be adverse
to Issuer.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Issuer agrees and acknowledges that Dealer is a “financial institution” and
“financial participant” within the meaning of Sections 101(22) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and Sections
7(a)(v), 7(a)(xii) (replacing, solely for these purposes, the words “On the
Trade Date and at all times until termination or earlier expiration of the
Transaction” with the words “On the Effective Date”) and 7(a)(xv) of this
Confirmation and such other matters as Dealer may reasonably request, subject to
such qualifications and assumptions that are customary for legal opinions of
this type.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable, (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to require Issuer to satisfy its

 

- 12 -



--------------------------------------------------------------------------------

Payment Obligation by the Share Termination Alternative, notwithstanding
Issuer’s failure to elect or election to the contrary; and provided further that
Issuer shall not have the right to so elect (but, for the avoidance of doubt,
Dealer shall have the right to so elect) in the event (i) of an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash, (ii) of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party or an Extraordinary
Event, which Event of Default, Termination Event or Extraordinary Event resulted
from an event or events within Issuer’s control or (iii) that Issuer fails to
remake the representation set forth in Section 7(a)(i) as of the date of such
election. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, the
Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    If applicable, means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, or
such later date or dates as the Calculation Agent may reasonably determine (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price:    The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Issuer at
the time of notification of the Payment Obligation. Share Termination Delivery
Unit:    In the case of a Termination Event, Event of Default, Delisting or
Additional Disruption Event, one Share or, in the case of an Insolvency,
Nationalization, Merger Event or Tender Offer, one Share or a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Insolvency,
Nationalization, Merger Event or Tender Offer, as applicable. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:   
Applicable Other applicable provisions:    If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9 and 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the issuer of the
Shares or any portion of the Share Termination Delivery Units) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

(b) Private Placement Procedures. (i) If, in the reasonable judgment of Dealer,
based on advice of counsel, for any reason, any Shares or any securities of
Issuer or its affiliates comprising any Share Termination Delivery Units
deliverable to Dealer hereunder (any such Shares or securities, “Delivered
Securities”) would not be

 

- 13 -



--------------------------------------------------------------------------------

immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then the provisions set forth in this Section 8(b) shall apply. In such
event, Issuer shall deliver additional Delivered Securities so that the value of
such Delivered Securities, as determined by the Calculation Agent to reflect a
commercially reasonable liquidity discount, equals the value of the number of
Delivered Securities that would otherwise be deliverable if such Delivered
Securities were freely tradeable (without prospectus delivery) upon receipt by
Dealer (such value, the “Freely Tradeable Value”).

(ii) (A) Dealer (or an Affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such Affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities of similar size (including, without limitation,
the right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
shares by Dealer or such Affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities of
similar size, in form and substance commercially reasonably satisfactory to
Dealer and Issuer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, Dealer and its Affiliates and
Issuer, shall provide for the payment by Issuer of all expenses in connection
with such resale, including all fees and expenses of counsel for Dealer, shall
contain representations, warranties and agreements of Issuer reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resale, and shall use best efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such Affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;
and

(C) Issuer agrees that (i) any Delivered Securities so delivered to Dealer may
be transferred by and among Dealer and its Affiliates, and Issuer shall effect
such transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Delivered Securities, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from any Delivered
Securities, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resale of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(iii) Dealer or its affiliate may sell such Shares or Share Termination Delivery
Units, as the case may be, during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Exchange Business Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales exceed the Freely Tradeable Value (such amount of the Freely Tradeable
Value, the “Required Proceeds”). If any of such delivered Shares or Share
Termination Delivery Units remain after such realized net proceeds exceed the
Required Proceeds, Dealer shall return such remaining Shares or Share
Termination Delivery Units to Issuer. If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Share Termination Delivery Units, as the case may be, (“Make-whole

 

- 14 -



--------------------------------------------------------------------------------

Shares”) in an amount that, based on the Relevant Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Relevant Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares in the
manner contemplated by this Section 8(b)(iii). This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
Section 8(d).

(c) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 7.5% of the outstanding
Shares, (ii) the Warrant Equity Percentage exceeds 14.5%, (iii) Dealer, or any
“affiliate” or “associate” of Dealer, would be an “interested stockholder” of
Issuer, as all such terms are defined in Section 203 of the Delaware General
Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local laws, regulations, regulatory orders or organizational documents
or contracts of Issuer that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under
Applicable Restrictions, as determined by Dealer in its reasonable discretion,
and with respect to which such requirements have not been met or the relevant
approval has not been received or that would give rise to any consequences under
the constitutive documents of Issuer or any contract or agreement to which
Issuer is a party, in each case minus (y) 1% of the number of Shares outstanding
on the date of determination (each of clause (i), (ii), (iii) and (iv) above, an
“Ownership Limitation”). If any delivery owed to Dealer hereunder is not made,
in whole or in part, as a result of an Ownership Limitation, Dealer’s right to
receive such delivery shall not be extinguished and Issuer shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Dealer gives notice to Issuer that such delivery
would not result in any of such Ownership Limitations being breached. “Dealer’s
Beneficial Ownership” means the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”)) of Shares, without duplication, by Dealer,
together with any of its affiliates or other person subject to aggregation with
Dealer under Section 13 for purposes of “beneficial ownership”, or by any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part (Dealer and any such affiliates, persons and groups, collectively,
“Dealer Group”) (or, to the extent that, as a result of a change in law,
regulation or interpretation after the date hereof, the equivalent calculation
under Section 16 of the Exchange Act and the rules and regulations thereunder
results in a higher number, such number). Notwithstanding anything in the
Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(k) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(c), until such time as such Shares are delivered pursuant to
this Section 8(c). The “Warrant Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Warrants and the Warrant Entitlement and
(2) the aggregate number of Shares underlying any other warrants purchased by
Dealer from Issuer, and (B) the denominator of which is the number of Shares
outstanding.

(d) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the Capped Number of
Shares (as provided in Annex A to this Confirmation), subject to adjustment from
time to time in accordance with the provisions of this Confirmation or the
Definitions; provided that no such adjustment shall cause the Capped Number to
exceed the Available Shares, other than an adjustment resulting from actions of
Issuer or events within Issuer’s control (the “Capped Number”). Issuer
represents and warrants to Dealer (which representation and warranty shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”). In the
event Issuer shall not have delivered the full number of Shares otherwise
deliverable as a result of this Section 8(d) (the resulting deficit, the
“Deficit Shares”), Issuer shall be continually obligated to deliver, from time
to time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not

 

- 15 -



--------------------------------------------------------------------------------

in exchange for cash, fair value or any other consideration), (ii) authorized
and unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions.
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

(e) Right to Extend. Dealer, acting commercially reasonably, may postpone,
without duplication of any postponements made pursuant to the provisions
applicable to Regulatory Disruptions hereunder, any Exercise Date or Settlement
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Number of Shares to be Delivered with respect to
one or more Components), if Dealer determines, in its reasonable discretion,
based on advice of counsel in the case of the immediately following clause (ii),
that such extension is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or any other relevant market or (ii) to enable Dealer to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer in good faith in relation to
such requirements).

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material” and adding the phrase “or Warrants” at the end of the sentence;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”;

 

- 16 -



--------------------------------------------------------------------------------

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part without the
consent of Issuer; provided that, (i) as a result of such transfer or
assignment, Issuer will not be required to pay to the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement, if applicable, greater
than the amount that Issuer would have been required to pay to Dealer in the
absence of such transfer or assignment and (ii) the transferee or assignee shall
provide Issuer with a complete and accurate U.S. Internal Revenue Service Form
W-9 or W-8 (as applicable) prior to becoming a party to the Transaction. At any
time at which any Ownership Limitation or a Hedging Disruption exists, if
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Ownership
Limitation or a Hedging Disruption, as the case may be, no longer exists, Dealer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Ownership Limitation or Hedging Disruption, as the case may be, no longer
exists. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(b) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction, (ii) Issuer
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance in conformance with this Agreement; provided that Dealer shall
not be relieved hereby of any liability relating to the manner of such
performance or any failure to perform.

(l) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer);

 

- 17 -



--------------------------------------------------------------------------------

(ii) any “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, becomes the direct or indirect “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of the common equity of Issuer representing more than
50.0% of the voting power of all classes of such common equity entitled to vote
generally in the election of Issuer’s directors;

(iii) the consummation of (A) any recapitalization, reclassification or change
of Issuer’s common stock (other than a change only in par value, from par value
to no par value or from no par value to par value, or changes resulting from a
subdivision or combination of our common stock) pursuant to which Issuer’s
common stock would be converted into, or exchanged for, or represent solely the
right to receive, cash, securities or other property, (B) any share exchange,
consolidation, merger or similar event involving Issuer pursuant to which the
Shares will be converted into, or exchanged for, or represent solely the right
to receive, cash, securities or other property or (C) any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Issuer and its subsidiaries, taken as a
whole, to any person other than one or more of Issuer’s wholly owned
subsidiaries;

provided that, notwithstanding the foregoing, a transaction or series of
transactions set forth in clause (ii) or (iii) above will not constitute an
Additional Termination Event if at least 90% of the consideration paid for the
Shares (excluding cash payments for fractional shares or pursuant to dissenters’
rights) in connection with such transaction or series of transactions consists
of shares of common stock traded on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors). In addition, a transaction or event that constitutes an
Additional Termination Event under both clauses (ii) and (iii) above will be
deemed to constitute an Additional Termination Event solely under clause
(iii) above.

(m) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(n) Early Unwind. In the event the sale by Issuer of the Initial Securities (as
defined in the Purchase Agreement) is not consummated with the initial
purchasers pursuant to the Purchase Agreement for any reason by the close of
business in New York on September 10, 2014 (or such later date as agreed upon by
the parties, which in no event shall be later than September 24, 2014)
(September 10, 2014 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Issuer thereunder shall be cancelled and terminated
and (ii) only in the case where such Early Unwind occurred as a result of events
within Issuer’s control, Issuer shall (x) pay to Dealer an amount in cash equal
to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities) or (y) at the election of Issuer,
deliver to Dealer Shares with a value equal to such amount, as commercially
reasonably determined by the Calculation Agent, in which event the parties shall
enter into customary and commercially reasonable documentation relating to the
registered or exempt resale of such Shares; provided that, if Issuer makes such
election to deliver Shares, notwithstanding the foregoing, the number of Shares
so delivered will not exceed a number of Shares equal to the Capped Number.
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date. Dealer and Issuer represent and
acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity

 

- 18 -



--------------------------------------------------------------------------------

Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, Loss of Stock Borrow, Increased Cost of Stock Borrow, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

(p) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Issuer shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Issuer has become obsolete or incorrect.
Additionally, Issuer shall, promptly upon request by Dealer, provide such other
tax forms and documents requested by Dealer. Dealer shall provide Issuer, as
applicable, (x) a valid U.S. Internal Revenue Service Form W-9 or W-8ECI or
(y) (A) a valid Internal Revenue Service Form W-8IMY along with a withholding
statement and (B) attached a valid Internal Revenue Service Form W-9 or Internal
Revenue Service Form W-8ECI, or, in each case, any successor thereto, (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by Dealer has become
obsolete or incorrect. Additionally, Dealer shall, promptly upon request by
Issuer, provide such other tax forms and documents as are reasonably requested
by Issuer.

(iv) Tax Representations. Issuer is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware. Issuer is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

(q) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature Page Follows]

 

- 19 -



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Peter
Tucker via email: peter.tucker@bankofamerica.com.

 

Yours faithfully,

BANK OF AMERICA, N.A.

By:

  /s/ Christopher A. Hutmaker   Name: Christopher A. Hutmaker   Title: Managing
Director

 

Agreed and Accepted By: HURON CONSULTING GROUP INC. By:   /s/ C. Mark Hussey  
Name: C. Mark Hussey   Title: EVP, COO & CFO

 

- 20 -



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

   Number of Warrants     

Expiration Date

1

     16,897       Monday, January 06, 2020

2

     16,897       Tuesday, January 07, 2020

3

     16,897       Wednesday, January 08, 2020

4

     16,897       Thursday, January 09, 2020

5

     16,897       Friday, January 10, 2020

6

     16,898       Monday, January 13, 2020

7

     16,898       Tuesday, January 14, 2020

8

     16,898       Wednesday, January 15, 2020

9

     16,898       Thursday, January 16, 2020

10

     16,898       Friday, January 17, 2020

11

     16,898       Tuesday, January 21, 2020

12

     16,898       Wednesday, January 22, 2020

13

     16,898       Thursday, January 23, 2020

14

     16,898       Friday, January 24, 2020

15

     16,898       Monday, January 27, 2020

16

     16,898       Tuesday, January 28, 2020

17

     16,898       Wednesday, January 29, 2020

18

     16,898       Thursday, January 30, 2020

19

     16,898       Friday, January 31, 2020

20

     16,898       Monday, February 03, 2020

21

     16,898       Tuesday, February 04, 2020

22

     16,898       Wednesday, February 05, 2020

23

     16,898       Thursday, February 06, 2020

24

     16,898       Friday, February 07, 2020

25

     16,898       Monday, February 10, 2020

26

     16,898       Tuesday, February 11, 2020

27

     16,898       Wednesday, February 12, 2020

28

     16,898       Thursday, February 13, 2020

29

     16,898       Friday, February 14, 2020

30

     16,898       Tuesday, February 18, 2020

31

     16,898       Wednesday, February 19, 2020

32

     16,898       Thursday, February 20, 2020

33

     16,898       Friday, February 21, 2020

34

     16,898       Monday, February 24, 2020

35

     16,898       Tuesday, February 25, 2020

36

     16,898       Wednesday, February 26, 2020

37

     16,898       Thursday, February 27, 2020

38

     16,898       Friday, February 28, 2020

39

     16,898       Monday, March 02, 2020

40

     16,898       Tuesday, March 03, 2020

41

     16,898       Wednesday, March 04, 2020

42

     16,898       Thursday, March 05, 2020

43

     16,898       Friday, March 06, 2020

44

     16,898       Monday, March 09, 2020

45

     16,898       Tuesday, March 10, 2020

46

     16,898       Wednesday, March 11, 2020

47

     16,898       Thursday, March 12, 2020

48

     16,898       Friday, March 13, 2020

49

     16,898       Monday, March 16, 2020

50

     16,898       Tuesday, March 17, 2020

51

     16,898       Wednesday, March 18, 2020

52

     16,898       Thursday, March 19, 2020

53

     16,898       Friday, March 20, 2020

54

     16,898       Monday, March 23, 2020

55

     16,898       Tuesday, March 24, 2020

56

     16,898       Wednesday, March 25, 2020

 

- 21 -



--------------------------------------------------------------------------------

57

     16,898       Thursday, March 26, 2020

58

     16,898       Friday, March 27, 2020

59

     16,898       Monday, March 30, 2020

60

     16,898       Tuesday, March 31, 2020

61

     16,898       Wednesday, April 01, 2020

62

     16,898       Thursday, April 02, 2020

63

     16,898       Friday, April 03, 2020

64

     16,898       Monday, April 06, 2020

65

     16,898       Tuesday, April 07, 2020

66

     16,898       Wednesday, April 08, 2020

67

     16,898       Thursday, April 09, 2020

68

     16,898       Monday, April 13, 2020

69

     16,898       Tuesday, April 14, 2020

70

     16,898       Wednesday, April 15, 2020

71

     16,898       Thursday, April 16, 2020

72

     16,898       Friday, April 17, 2020

73

     16,898       Monday, April 20, 2020

74

     16,898       Tuesday, April 21, 2020

75

     16,898       Wednesday, April 22, 2020

76

     16,898       Thursday, April 23, 2020

77

     16,898       Friday, April 24, 2020

78

     16,898       Monday, April 27, 2020

79

     16,898       Tuesday, April 28, 2020

80

     16,898       Wednesday, April 29, 2020

81

     16,898       Thursday, April 30, 2020

82

     16,898       Friday, May 01, 2020

83

     16,898       Monday, May 04, 2020

84

     16,898       Tuesday, May 05, 2020

85

     16,898       Wednesday, May 06, 2020

86

     16,898       Thursday, May 07, 2020

87

     16,898       Friday, May 08, 2020

88

     16,898       Monday, May 11, 2020

89

     16,898       Tuesday, May 12, 2020

90

     16,898       Wednesday, May 13, 2020

91

     16,898       Thursday, May 14, 2020

92

     16,898       Friday, May 15, 2020

93

     16,898       Monday, May 18, 2020

94

     16,898       Tuesday, May 19, 2020

95

     16,898       Wednesday, May 20, 2020

96

     16,898       Thursday, May 21, 2020

97

     16,898       Friday, May 22, 2020

98

     16,898       Tuesday, May 26, 2020

99

     16,898       Wednesday, May 27, 2020

100

     16,898       Thursday, May 28, 2020

 

Strike Price:    USD97.1230 Premium:    USD12,757,500.00
Maximum Stock Loan Rate:    200 basis points Initial Stock Loan Rate:    Prior
to October 2, 2019, zero basis points, and thereafter, 25 basis points Capped
Number of Shares:    3,379,590

 

- 22 -